DETAILED ACTION
This action is made in response to the request for continued examination filed on June 22, 2022. This action is made non-final.
Claims 1, 3, 6-9, 11-15, and 18-22 are pending. Claims 1, 2, and 10 have been previously cancelled. Claims 4-5, and 16-17 are presently cancelled. Claims 1, 12, 13, and 18 have been amended. Claims 1, 13, and 18 (computer-readable medium of claim 13) are independent claims.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 22, 2022 has been entered.
 
Response to Arguments
Applicant's arguments filed June 22, 2022 have been fully considered but they are not persuasive. 
Applicant argues the previously cited references fails to teach “response to the drag-and-drop action, update the user interface to list one or more remotely executed applications from the corresponding remote desktop environment to open the local file”. However, the examiner respectfully disagrees.
	In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). It is noted Applicant acknowledges that previously cited Aplemakh teaches presenting a list of applications a user can open, wherein the list includes remote applications; however Aplemakh fails to teach presenting the list in response to a drag-and-drop operation (see Remarks filed 6/22/22 page 11). 
	Previously cited Fok teaches a drag-and-drop operation from a local desktop to a remote desktop, wherein, an object (i.e., first indicum) is selected, dragged, and dropped to a target (i.e., second indicum). Furthermore, in response to the object being dropped on the target, a notification can be provided that includes a list of supported data format, object properties, and supported actions, such as opening the file on a particular application (e.g., see [0056], [0058], [0062], [0115]). Fok explicitly teaches opening a video player and playing the video file in response to dragging the video file object to a target object and, therefore, teaches opening the file on a particular application. As such, contrary to Applicant’s assertions, Fok teaches a drag-and-drop operation which updates the user interface to open the local file. While Fok teaches opening a file and providing information including a list of supported data format, object properties, and supported actions in response to a drag-and-drop operation, Fok fails to explicitly teach such information is additionally displayed in response to the drag-and-drop operation. However, previously cited Aplemakh teaches in response to a user input to open a file, presenting a user with a list of applications in which to open the file. Accordingly, it would have been obvious to modify Fok in view of Aplemakh to additionally display the list of possible applications to open the file in response to a user input of opening a file, wherein Fok specifically teaches a drag-and-drop operation for opening a file and providing a list of supported actions, in order seamlessly work with files for which their local devices have no applications (e.g., see 2:51-55 of Aplemakh). Additionally, it would have been obvious to display the list of possible applications as taught in Aplemakh in response to a drag-and-drop operation as taught in Fok as a simple substitution of one know type of input (e.g., mouse click as described in Aplemakh) for another (e.g., drag-and-drop operation as taught in Fok) to yield the predictable results of making actions visible and immediate and thereby improve usability (See KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007); and MPEP 2143). As such, for at least the above stated reasons, the previous grounds of rejection are maintained.
	Applicant further argues the previously cited references fail to teach the newly added limitation of “automatically transfer the copy of the local file back to the client device, wherein the modified copy of the local file is deleted from the remote data store”. However, the examiner respectfully disagrees.
	As disclosed in at least 9:35-40 of Aplemakh, the reference teaches saving changes of a file to a temporary folder, located on a remote computer (as illustrated in Fig. 6), synchronizing the changes with the local-side component and further deleting the temporary file on the remote computer. As such, Aplemakh teaches the newly added limitation.

	Claim Rejections – 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3-9, 11-21  is/are rejected under 35 U.S.C. 103 as being unpatentable over Fok et al. (USPPN: 2011/0099497; hereinafter Fok) and in further view of Aplemakh et al. (USPN: 9,400,801; hereinafter Aplemakh) and Indiran et al. (USPPN: 2007/0157101; hereinafter Indiran).
	As to claim 1, Fok teaches A system for opening a local file remotely (e.g., see Abstract), comprising: 
	a client device comprising a processor and a memory (e.g., see Fig. 11, [0165] teaching a computing client device having a memory, wherein the computing client device obviously, if not necessarily, possess a processor); and 
	machine readable instructions stored in the memory that, when executed by the processor (e.g., see [0165]), cause the client device to at least: 
	render a user interface including a first indicium corresponding to the local file of the client device and a second indicium corresponding to a remote desktop (e.g., see Fig. 1, [0017], [0093] teaching an interface indicating a drag object corresponding to a file, directory, widget, etc. of a local device and a drop target corresponding to remote desktop application); 
	detect a drag-and-drop action of the first indicium relative to the second indicium (e.g., see Figs. 1-12, [0017], [0035], [0093], [0109], [0114] teaching a drag operation of the drag object to a drop target); and 
	responsive to the drag-and-drop action, cause the remotely executed application to open a copy of the local file (e.g., see [0043], [0045], [0115], [0131] teaching causing the remote application to execute a copy of the file responsive to the drag-and-drop operation).  
	While Fok teaches executing the file on a particular application and further teaches providing a list of supported formats for a data object in response to a drag-and-drop operation (e.g., see [0046], [0056], [0058]), Fok fails to teach updating the user interface to list one or more remotely executed applications to open the local file; receiving a user selection of a particular remotely executed application from the one or more remotely executed applications; responsive to the user selection, automatically transfer a copy of the local file from the client device to a remote data store accessible to the particular remotely executed application; determine that the copy of the local file has been modified by the particular remotely executed application; and automatically transfer the copy of the local file back to the client device, wherein the modified copy of the local file is deleted from the remote data store.
	However, in the same field of endeavor of transferring files between local and remote sources, Aplemakh teaches updating the user interface to list one or more remotely executed applications to open the local file; receiving a user selection of a particular remotely executed application from the one or more remotely executed applications (e.g., see 8:20-30, 9:40-46 teaching displaying a list of associated applications in response to user input of a file wherein the user can select a particular remote application for executing the file); responsive to the user selection, automatically transfer a copy of the local file from the client device to a remote data store accessible to the particular remotely executed application (e.g., see Fig. 6, 9:31-33, 59-63 teaching in response to a user opening a file by a remote application, which includes user selection of an application to open the file, the file is copied to a temporary storage on the remote computer that is accessible by the remote application. See also [0062] of Fok teaching in response to user input, copying/moving a file); determine that the copy of the local file has been modified by the particular remotely executed application; and automatically transfer the copy of the local file back to the client device, wherein the modified copy of the local file is deleted from the remote data store (e.g., see Figs. 4, 6, 3:9-15, 9:27-38, 10:38-46, 12:49-54, 13:26-29 teaching identifying portions of a file that have been changed and automatically sending a copy of the modified filed to a local device and deleting the modified file in the temporary storage). Accordingly, it would have been obvious to modify Fok in view of Aplemakh in order seamlessly work with files for which their local devices have no applications (e.g., see 2:51-55 of Aplemakh).
	While Fok teaches drag and drop operations between icons of remote desktop applications, Fok fails to explicitly teach a second indicium corresponding to a remote desktop environment.
	However, in the same field of endeavor of transferring data between computing devices, Indiran teaches a second indicium corresponding to a remote desktop environment (e.g., see Figs. 4-5 wherein a user can drag and drop an icon corresponding to a file on a viewer device to a second window corresponding to a remote desktop environment of a host device). Accordingly, it would have been obvious to modify Fok-Aplemakh in view of Indiran in order to quickly and easily transfer content from a first computing device to a second computing device (e.g., see [0002]-[0003] of Indiran).
	

	As to claim 3, the rejection of claim 1 is incorporated. Fok further teaches wherein the machine readable instructions when executed by the processor cause the at least one computing device to at least, further responsive to the drag-and-drop action, open a session to communicate with the particular remotely executed application, wherein during the session, data encoding a graphical user interface of the particular remotely executed application is sent to the client device over a network, and input data relative to the graphical user interface is sent by the client device to the particular remotely executed application over the network (e.g., see Figs. 3-10, [0039]-[0045], [0094], wherein in response to the drag-and-drop operation, a communication session with the remotely executed application is initiated wherein data of the remote application is sent to the client device over a network and input operation relative to the data of the remote application is sent by the client device to the remote application).  

	As to claim 6, the rejection of claim 1 is incorporated. Fok further teaches wherein the first indicium and the second indicium are graphical icons (e.g., see [0017], [0093] wherein the first and second indicia are graphical icons).

	As to claim 7, Fok teaches A method for opening a local file remotely (e.g., see Abstract), comprising: 
	rendering a user interface including a first indicium corresponding to the local file of the client device and a second indicium corresponding to a remote desktop environment (e.g., see Figs. 1, 11, [0017], [0034], [0114] teaching an interface indicating a drag object corresponding to a file, directory, widget, etc. of a local device and a drop target corresponding to remote desktop application); 
	detecting a drag-and-drop action of the first indicium relative to the second indicium (e.g., see Figs. 1-12, [0017], [0035], [0093], [0109], [0114] teaching a drag operation of the drag object to a drop target); and 
	responsive to the drag-and-drop action, cause the remotely executed application in the remote desktop environment to open a copy of the local file (e.g., see [0043], [0045], [0115], [0131] teaching causing the remote application to execute a copy of the file responsive to the drag-and-drop operation).
	While Fok teaches executing the file on a particular application and further teaches providing a list of supported formats for a data object in response to a drag-and-drop operation (e.g., see [0046], [0056]), Fok fails to teach updating the user interface to list one or more remotely executed applications to open the local file; receiving a user selection of a particular remotely executed application from the one or more remotely executed applications.
	However, in the same field of endeavor of transferring files between local and remote sources, Aplemakh teaches updating the user interface to list one or more remotely executed applications to open the local file; receiving a user selection of a particular remotely executed application from the one or more remotely executed applications (e.g., see 8:20-30, 9:40-46 teaching displaying a list of associated applications in response to user input of a file wherein the user can select a particular remote application for executing the file). Accordingly, it would have been obvious to modify Fok in view of Aplemakh in order seamlessly work with files for which their local devices have no applications (e.g., see 2:51-55 of Aplemakh).
	While Fok teaches drag and drop operations between icons of remote desktop applications, Fok fails to explicitly teach a second indicium corresponding to a remote desktop environment.
	However, in the same field of endeavor of transferring data between computing devices, Indiran teaches a second indicium corresponding to a remote desktop environment (e.g., see Figs. 4-5 wherein a user can drag and drop an icon corresponding to a file on a viewer device to a second window corresponding to a remote desktop environment of a host device). Accordingly, it would have been obvious to modify Fok-Aplemakh in view of Indiran in order to quickly and easily transfer content from a first computing device to a second computing device (e.g., see [0002]-[0003] of Indiran).
  
	As to claim 8, the rejection of claim 7 is incorporated. Fok further teaches wherein the first indicium and the second indicium are graphical icons (e.g., see [0017], [0093] wherein the first and second indicia are graphical icons).
	
	As to claim 9, the rejection of claim 7 is incorporated. Fok further teaches further comprising responsive to the drag-and-drop action, opening a session to communicate with the corresponding remote desktop environment, wherein during the session, data encoding a graphical user interface of the corresponding remote desktop environment is sent to the client device over a network, and input data relative to the graphical user interface is sent by the client device to the corresponding remote desktop environment over the network (e.g., see Figs. 3-10, [0034], [0039]-[0045], [0094], wherein in response to the drag-and-drop operation, a communication session with the remotely executed application is initiated wherein data of the remote application is sent to the client device over a network and input operation relative to the data of the remote application is sent by the client device to the remote application).  

	As to claim 11, the rejection of claim 7 is incorporated. Fok further teaches responsive to the drag-and-drop action, automatically transferring the copy of the local file from the client device to a remote data store accessible to the remote desktop environment (e.g., see [0062], [0110]-[0114] wherein the drag-and-drop actions include automatically transferring a copy of the local file from the client device to a remote data source accessible by the remote application of the remote desktop environment).  
	
	As to claim 12, the claim is directed to the method of claim 5 and is similarly rejected.

	As to claim 13, Fok teaches A non-transitory computer readable medium comprising machine readable instructions that, when executed by a processor of a client device, cause the client device (e.g., see Abstract), to at least: 
	render a user interface including a region and an indicium corresponding to the local file of the client device (e.g., see Fig. 1, [0017], [0093] teaching an interface indicating a drag object corresponding to a file, directory, widget, etc. of a local device and a drop target corresponding to remotely executed application); 
	detect a drag-and-drop action of the indicium relative to the region (e.g., see Figs. 1-12, [0017], [0035], [0093], [0109], [0114] teaching a drag operation of the drag object to a drop target); and 
	cause the remotely executed application to open a copy of the local file (e.g., see [0043], [0045], [0115], [0131] teaching causing the remote application to execute a copy of the file responsive to the drag-and-drop operation).  
	While Fok teaches executing the file on a particular application and further teaches providing a list of supported formats for a data object in response to a drag-and-drop operation (e.g., see [0046], [0056], [0058]), Fok fails to teach updating the user interface to list one or more remotely executed applications to open the local file; receiving a user selection of a particular remotely executed application from the one or more remotely executed applications; responsive to the user selection, automatically transfer a copy of the local file from the client device to a remote data store accessible to the particular remotely executed application; determine that the copy of the local file has been modified by the particular remotely executed application; and automatically transfer the copy of the local file back to the client device, wherein the modified copy of the local file is deleted from the remote data store.
	However, in the same field of endeavor of transferring files between local and remote sources, Aplemakh teaches updating the user interface to list one or more remotely executed applications to open the local file; receiving a user selection of a particular remotely executed application from the one or more remotely executed applications (e.g., see 8:20-30, 9:40-46 teaching displaying a list of associated applications in response to user input of a file wherein the user can select a particular remote application for executing the file); responsive to the user selection, automatically transfer a copy of the local file from the client device to a remote data store accessible to the particular remotely executed application (e.g., see Fig. 6, 9:31-33, 59-63 teaching in response to a user opening a file by a remote application, which includes user selection of an application to open the file, the file is copied to a temporary storage on the remote computer that is accessible by the remote application. See also [0062] of Fok teaching in response to user input, copying/moving a file); determine that the copy of the local file has been modified by the particular remotely executed application; and automatically transfer the copy of the local file back to the client device, wherein the modified copy of the local file is deleted from the remote data store (e.g., see Figs. 4, 6, 3:9-15, 9:27-38, 10:38-46, 12:49-54, 13:26-29 teaching identifying portions of a file that have been changed and automatically sending a copy of the modified filed to a local device and deleting the modified file in the temporary storage). Accordingly, it would have been obvious to modify Fok in view of Aplemakh in order seamlessly work with files for which their local devices have no applications (e.g., see 2:51-55 of Aplemakh).
	While Fok teaches drag and drop operations between icons of remote desktop applications, Fok fails to explicitly teach a region corresponding to a remote desktop environment.
	However, in the same field of endeavor of transferring data between computing devices, Indiran teaches a region corresponding to a remote desktop environment (e.g., see Figs. 4-5 wherein a user can drag and drop an icon corresponding to a file on a viewer device to a second window corresponding to a remote desktop environment of a host device). Accordingly, it would have been obvious to modify Fok-Aplemakh in view of Indiran in order to quickly and easily transfer content from a first computing device to a second computing device (e.g., see [0002]-[0003] of Indiran).
  
	As to claim 14, the rejection of claim 13 is incorporated. Fok-Aplemakh further teach instructions that further cause the client device to at least determine the one or more remotely executed applications based at least in part on a file type of the local file (e.g., see [0049], [0056] of Fok teaching determining applications based on the object information. See also 8:20-30 of Aplemakh wherein the list of associated applications is based on the file type).

	As to claim 15, the rejection of claim 13 is incorporated. Fok further teaches wherein the machine readable instructions when executed by the processor cause the at least one computing device to at least, further responsive to the drag-and-drop action, open a session to communicate with the remotely executed application, wherein during the session, data encoding a graphical user interface of the remotely executed application is sent to the client device over a network, and input data relative to the graphical user interface is sent by the client device to the remotely executed application over the network (e.g., see Figs. 3-10, [0039]-[0045], [0094], wherein in response to the drag-and-drop operation, a communication session with the remotely executed application is initiated wherein data of the remote application is sent to the client device over a network and input operation relative to the data of the remote application is sent by the client device to the remote application).  
	
	As to claim 18, the rejection of claim 13 is incorporated. Fok-Aplemakh-Indiran further teaches and further comprising machine readable instructions that further cause the client device to at least open a session with the remote desktop environment responsive to the user selection (e.g., see [0114] of Fok teaching a remote application as part of a remote desktop and 8:50-9:20 of Aplemakh wherein the remote applications are part of a remote desktop environment wherein a session is established based on user action and Figs. 1 and 4 of Indiran teaching a remote desktop environment).  

	As to claim 19, the rejection of claim 13 is incorporated. While Fok teaches a drag-and-drop operation associated with a window (i.e., region), Fok fails to explicitly teach wherein the region is a blank area within the user interface.
	However, in the same field of endeavor of transferring content between local and remote sources, Indiran teaches wherein the region is a blank area within the user interface (e.g., see Figs. 5, 8 wherein the region for transferring content between local and remote sources is a blank area). Accordingly, it would have been obvious to modify Fok-Aplemakh to provide for intuitive data transfer in remote access environments (e..g, see [0004] of Indiran).

	As to claim 20, the rejection of claim 7 is incorporated. Fok further teaches wherein the indicium is a graphical icons (e.g., see [0017] teaching graphical icons).

	As to claim 21, the rejection of claim 1 is incorporated. Indiran further teaches wherein the remote desktop environment is one of a plurality of remote desktop environments (e.g., see Fig. 1, [0026] teaching a plurality of remote desktop environments to which content may be transferred).

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fok, Aplemakh, and Indiran, as applied above, and in further view of Cui et al. (USPPN: 2015/0346961; hereinafter Cui).
	
	As to claim 22, the rejection of claim 1 is incorporated. While Aplemakh teaches listing one or more remotely executed applications, Fok-Aplemakh-Indiran fail to teach the one or more remotely executed application based at least in part on a recency of use.
	However, in the same field of endeavor of providing applications to a user, Cui teaches the one or more executed application based at least in part on a recency of use (e.g., see [0061] wherein the one or more applications of a plurality of applications being based on recently used applications). Accordingly, it would have been obvious to modify Fok-Aplemakh-Indiran in view of Cui in order to permit a user to easily select a recommended application (e.g., see [0001] of Cui).


Relevant Art not Cited
	As a courtesy, the following references have been found and deemed relevant to applicant’s disclosure. Applicant is encouraged to review the following references prior to submitting any amendments/remarks:
Saul et al. (USPPN: 2007/0288599):	Dragging and dropping objects between local and remote modules
Trivedi et al. (USPPN: 2009/0030971):	System and method for transferring data among computing environments
Yamazaki (USPPN: 2014/0063541):	Information processing apparatus and control method thereof, and non-transitory computer-readable medium
	
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also  Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005);  Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).

Conclusion
In the interests of compact prosecution, Applicant is invited to contact Examiner via electronic media pursuant to USPTO policy outlined MPEP § 502.03. All electronic communication must be authorized in writing. Applicant may wish to file an Internet Communications Authorization Form PTO/SB/439. Applicant may wish to request an interview using the Interview Practice website: http://www.uspto.gov/patent/laws-and-regulations/interview-practice.
Applicant is reminded Internet e-mail may not be used for communication for matters under 35 U.S.C. § 132 or which otherwise require a signature. A reply to an Office action may NOT be communicated by Applicant to the USPTO via Internet e-mail. If such a reply is submitted by Applicant via Internet e-mail, a paper copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED. See MPEP § 502.03(II). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA HIGGS whose telephone number is 571-270-5891 and whose electronic mail address is Stella.Higgs@uspto.gov.  The examiner can normally be reached on Monday through Thursday and alternating Fridays 7:30am to 4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE CHAVEZ can be reached at (571) 270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Stella Higgs/Primary Examiner, Art Unit 2179